DETAILED ACTION

Status of Claims
Claims 1, 5-7, 11, and 17-24 are pending.  Of the pending claims, claims 1, 5-7, and 11 are presented for examination on the merits, and claims 17-24 are withdrawn from examination.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase “at least three” (“...at least three distinct phases...”) is new matter because the specification does not disclose this feature.  The phrase is interpreted as the grainy appearance containing three or more phases, such as four, five, or six or more phases, in the composite.  Although the specification discloses the presence of a third phase in a titanium-corundum composite material (page 8, lines 13-18), it does not disclose a titanium-corundum composite in which there are more than three phases.  For example, the specification does not disclose a titanium-corundum composite containing five distinct phases.  Thus, the phrase “at least three” has no support in the specification as originally filed.
Regarding claims 5-7 and 11, the claims are likewise rejected, as they require all limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/061817 (A2) to Neubauer et al. (“Neubauer”) (abstracts and computer-generated translation) in view of US 2014/0361670 (A1) to Prest et al. (“Prest”) and US 2008/0029186 (A1) to Abkowitz et al. (“Abkowitz”), and optionally further in view of US 2017/0327701 (A1) to Connor et al. (“Connor”).
Regarding claims 1, 5-7, and 11, Neubauer teaches a composite material, the phases of which can be distinguished from one another macroscopically (grainy appearance) and that is produced by sintering (sintered composite material).  Abstract; FIGS. 1 and 5.  
The first phase can be a matrix (metal matrix) and the second phase is an embedded structure.  Abstracts; para. [0018].  In one embodiment, the second phase is ceramic particles distributed in a sintered metal phase (ceramic particles dispersed in the metal matrix).  Para. [0035].  The first phase is 10-95% by volume, and the second phase is 10-95% by volume (the remainder of the composite).  Para. [0037].  
The powder of the first phase is less than 300 µm and preferably less than 50 µm.  Para. [0044].  An example powder is titanium powder.  Para. [0122].  The second phase embedded particles are preferably at least 300 µm (at least 0.300 mm) in size, with an example ranging from 0.3 mm to 5 mm (ceramic particles providing the sintered composite material with a grainy appearance due to relatively large size).  Para. [0038], [0052].  
In addition to the at least two phases (the first phase and the second phase, both distinct phases), the structure may further comprise reaction products and intermediate phases from reactions at the interfaces between the two phases and present in the interface region between the two phases (distinct third phase at the interface of the metal matrix phase and the ceramic phase resulting from a reaction between the metal and ceramic particles).  Para. [0017].
Neubauer teaches ceramic particles as the second phase (para. [0035]), but does not specify corundum.  
Prest, directed to metal matrix composites using a precious metal, discloses that the type of ceramic material for the composite can be chosen based on various factors such as desired color.  Para. [0035].  Example ceramics include aluminum oxide and sapphire (corundum).  Para. [0035]; Table 2 – Sample 9.  Neubauer discloses that two-colored and multi-colored patterns can be aesthetically pleasing or useful as a security element.  Para. [0003], [0114].  It would have been obvious to one of ordinary skill in the art to have selected a ceramic, such as aluminum oxide or sapphire, as the ceramic in Neubauer in order to customize the color of the composite to meet the needs of the consumer.
Neubauer teaches an example first phase of titanium powder (para. [0122]), but does not specify the type of titanium.  
Abkowitz, directed to metal matrix composites, discloses that the most commonly used unalloyed grade of titanium is CP (commercially pure) grade 2 titanium.  Abstract; para. [0006].  CP grade 2 titanium has a high ductility that permits it to undergo severe deformation during fabrication.  Para. [0006].  It would have been obvious to one of ordinary skill in the art to have used grade 2 titanium as the titanium in Neubauer because it is not only widely available but is amenable to deformation, thereby making it easier to work and shape into a desired geometry.
With respect to the claim limitation reciting a D90 value, it is noted that metal powder size is a characteristic of a precursor ingredient of the composite and is not a characteristic of the sintered composite itself.  Thus, it is not accorded patentable weight.
Alternatively, Neubauer teaches that the powder of the first phase is less than 300 µm and preferably less than 50 µm (para. [0044]), but does not specify whether this is a D90 value.  Connor, directed to a material and method for an easily sintered layered body, teaches a D90 particle size between 2 µm and 10 µm.  Para. [0139].  This particle size is chosen so that a wet film of metal paste will have a homogeneous distribution and for its high packing density.  Para. [0139].  Therefore, it would have been obvious to one of ordinary skill in the art to have used titanium powders having the D90 distribution taught by Connor because that particle size distribution would facilitate the sintering process of Neubauer and produce a denser composite.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Neubauer does not teach, suggest, motivate, or enable products in which the two phases have interacted to produce a third phase and/or processing conditions to obtain such products.
In response, Neubauer teaches that the structure may further comprise reaction products and intermediate phases from reactions at the interfaces between the two phases and present in the interface region between the two phases (para. [0017]).  These reaction products and intermediate phases may be present in amounts of up to 10% by volume (para. [0017]).  This meets the claim limitation reciting the presence of a distinct third phase at the interface of the metal matrix phase and the ceramic phase resulting from a reaction between the metal and ceramic particles.  
Applicant argues that Neubauer teaches that its processing conditions are such that macroscopic interaction between phases is not observed.  
In response, although Neubauer teaches the presence of reaction products and intermediate phases at the interfaces of the phases, Neubauer teaches that the reaction products and intermediate phases are microscopic (as opposed to macroscopic or visible to the naked eye) (para. [0017]); therefore, the examiner agrees that macroscopic (seen with the naked eye) interaction between phases is not observed.  However, the argument is still not persuasive because it is not commensurate in scope with the invention as claimed.  
The examiner notes that the term “grainy appearance” is not limited to mean only visibly grainy to the naked eye.  Because the claim describes the corundum ceramic particles as being relatively large (0.2-2 mm), the visible granularity of the corundum is implied.  Since Neubauer teaches ceramic particles at least 0.300 mm and shows distinct phases (e.g., FIGS. 1-3), Neubauer, as modified by the secondary references, addresses the claim limitation of ceramic corundum providing a grainy appearance.
The claims further recite that the grainy appearance comprises a titanium phase, a corundum phase, and a third phase at the interface.  However, there is no requirement, based on the claim language, that the third phase actually be macroscopic or visible to the naked eye, and there are no size requirements of the third phase that would imply that it is macroscopic.  Thus, Neubauer’s microscopic reaction products and intermediate phases read on the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 5, 2022